DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 20, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because none of the prior art of record discloses or 
suggests a battery pack for an energy generation system, comprising:  a cell array of battery cells configured to store and discharge energy; a direct current (DC)-to-DC converter coupled to the cell array and configured to receive power from the cell array during charging of the cell array; a pair of output terminals coupled to the DC-to-DC converter for coupling with an external device; and a fault detection system coupled to the DC-to-DC converter, the fault detection system comprising:  a sensor configured to measure power transmitted between the cell array and the pair of output terminals; and a controller coupled to the sensor and configured to enable or disable the battery pack based on a measurement of the power transmitted between the cell array and the pair of output terminals, in combination with the remaining claimed features.
	Claims 11-17 are allowed because none of the prior art of record discloses or suggests an energy generation system, comprising:  a photovoltaic (PV) array for 
	Claims 18-20 are allowed because none of the prior art of record discloses or suggests a method of determining a fault in a battery pack for an energy generation system, the method comprising:  measuring, by a sensor coupled to a DC-to-DC converter, power provided between a cell array and a pair of output terminals for the battery pack; determining, by a controller coupled to the sensor, that an electrical arcing or electrical discontinuity has occurred based on the measurements from the sensor; and disabling, by the controller, the battery pack in response to electrical arcing or discontinuity being detected by the sensor during battery pack discharging, in combination with the remaining claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Schimel (10,199,843) discloses a fault detector that disconnects a battery pack if a fault condition occurs, and can detect an arc fault in high-voltage applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAL KAPLAN/Primary Examiner, Art Unit 2836